Title: To George Washington from William Gordon, 12 September 1794
From: Gordon, William
To: Washington, George


               
                  My Dear Sir
                  St Neots [England] Sepr 12[-15]. 1794
               
               Judging there is an advantage from knowing the particular tempers of those, with whom we have to transcrit business of the first consequence, I have taken up my pen to acquaint your Excellency with the following matters. I had an intimate friend, who was settled, as a minister, with an English Presbyterian church in Rotterdam; & who was acquainted with a teaching tutor of a prince of Wales, under special obligations to him for copies of letters to be transcribed, & then put into the hands of the pupil, for furnishing the latter with suitable materials to be forwarded to his sovereign upon special occasions. My friend annually visited Ipswich in Suffolk where I resided. In free conversation he related the above circumstances, mentioned the tutor’s name, & his particular employ; & further added, that being in familiar chat with the tutor, he asked him, what sort of a person his pupil was, & had for answer—He has good common abilities, & if he falls into good hands the nation will be very happy with him; but if otherwise, the Lord have mercy upon you, for he is as obstinate as any mule. Corresponding with Americans before I crossed the Atlantic, I communicated this anecdote to the late governor Bowdoin, long before I left G. Britain. Of this same person, I have been assured, that the present Sir John Temple was told by the noted Ld Chatham—when the American war was the subject of conversation—It is not Ld North’s war; it is not Ld Mansfield’s war; it is not Ld Bute’s war; it is the man’s own war, I have seen him in the council & I have seen him in the cabinet.  The events of that war have been a sore mortification to him, & the person, under whose care he was when ill, told an acquaintance of mine in the neighbourhood, that he apprehended his disorder was owing greatly to it. Dr W. lives rather more than thirty miles from hence to the northward; & in passing backward & forward goes within about a mile of me.  Have lately heard in a way that gains my credit, that the same individual delights in war: notwithstanding, I am well assured, that he is a personal coward. I doubt not, but that an American war, could it be commenced with safety & prove successful, according to his wishes, would not be disgusting to him. But it will probably be avoided, if possible, while the French continue to bear down all before them, as nothing would be more
                  
                  unpopular. However, cowardice is often attended with low cunning & artful chicanery; & I should not wonder if negotiation is prolonged, instead of satisfactions being given, in hopes that a turn of affairs in Europe, may admit of prosecuting the dispute by avowed war, & thereby affording the opportunity of gratifying revenge. Should war ever commence, you must be upon your guard against some of the English among you, who are friends to royalty, & enemies to the federal government. My information upon this head cannot be doubted. It was obtained in free conversation from a young gentleman in my neighbourhood, who reprobated the conduct of his countrymen; & who told me, that when dining at New York in company with twenty or thirty of them, they discovered the temper I have now mentioned, & while they toasted the king, they refused toasting your Excellency. I should not have mentioned this, but to shew how much they ought to be watched in case of a rupture. The greatness of your own mind, will lead you to pass by the affront as below your attention. My informer was Mr Maitland, a large youth of twenty, whom you will possibly remember as having been introduced to you, after coming from the West Indies, & being advised by you, what rout to take for seeing the country while upon his travels; & with whom you sat down, & conversed in the most familiar way, upon the sofa after another gentleman had left it, when paying a complimentary visit to your Lady.
               The weight of business you have had upon your hands, & the misbehaviour of some turbulent fiery spirits, will not, I trust, dishearten you from prosecuting steadily the real interests of the United States, nor tempt you to quit your post. You are spared, it is to be hoped, to ward off those evils, with which the country has been, & may be still threatened; & to give a firmer establishment to the liberties & prosperity of it.
               You was raised up by the Lord of Hosts to be an instrument of saving the United States from slavery. I most sincerely wish, that the same Omnipotent Power may have commissioned Kosciusko to deliver the Poles from under slavery. If he & his co-adjutors can but weather the present year, I shall scarc[e] doubt of his succeeding in his glorious attempt. May the divine Blessing attend you in private & public life, living & dying!  Mrs Gordon joins in most cordial regards to Self & Lady. Your Excellency’s most sincere & affectionate friend & humble servant
               
                  William Gordon
               
               
               
                  Sepr 15. The papers of saturday contain such information, as gives me hopes that Providence favors the Polish Revolution.
               
            